Title: From George Washington to Samuel Huntington, 25 September 1783
From: Washington, George
To: Huntington, Samuel


                  
                     Sir,
                     Rocky Hill 25th Septr 1783
                  
                  I have perused the Report & Proclamation which you were pleased to put into my hands for consideration; and think an alteration in the first, and a consequent one in the other, indispensably necessary; Because as the Report now stands, it is not broad enough to comprehend the several cases which exist—for the Troops of the Southern Army were furloughed by General Green, whilst those, which lay in a manner between the two armies, were under the more immediate direction of the Secretary at War, & acted upon by him.
                  It appears to me proper therefore, to strike out the latter part of the Report & after the Words "during the War" in the third line, to insert, "and who by the resolutions of Congress of the  and of  were entitled to Furloughs be absolutely discharged from the said Service, from and after the  day of  next."
                  The Proclamation conforming thereto, Congress may, if they conceive there is a propriety in it, (after the necessary recitals are made) offer their thanks to the Army generally, for its long & faithful Services, and then add—that the further Services in the field of the Officers who have been deranged & retired on furloughs in consequence of the aforesaid resolutions, can now be dispensed with— That they have the permission of Congress to retire from Service— and that they are no longer liable from their present Engagements to be called into Command again.
                  I can see no greater inconvenience resulting from this measure than is to be found in many other instances, arising from not making the Peace Establishment a primary, instead of a subsequent Act, to them; for had this taken place in time, a system might have been formed, and every thing relative to that system made to accord with it, whereas the longer it is delayed the more incongruous probably it will be, as we are by this means forming the extremities, before we have moulded the body.  Consequently the body must be made to conform, and grow to the limbs, not the limbs to the Body which may be found as difficult in the Political as Natural formation of things, and like thereunto the attempt more than probably will produce a Monster.
                  A Proclamation couched in some such terms as Is here suggested would I think, reduce all the General as well as other Officers except those who were retained with the three Years Men, and such as are immediately employed in the Staff wch I think consists of only Baron de Steuben and G: Duportail and would moreover I think, leave out all the Engineers for the future decision of Congress.  I have the honr to be Sir &ca
                  
                     Go: Washington
                  
               